Citation Nr: 1220564	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by coughing, previously characterized as a claim for service connection for bronchitis. 

2.  Entitlement to an initial rating in excess of 10 percent for low back strain. 

3.  Entitlement to an initial compensable rating for right shoulder strain prior to October 5, 2010, and to a rating in excess of 10 percent since October 5, 2010. 

4.  Entitlement to an initial compensable rating for left shoulder strain prior to October 5, 2010, and to a rating in excess of 10 percent since October 5, 2010. 

5.  Entitlement to an initial compensable rating for right wrist strain prior to October 5, 2010, and to a rating in excess of 10 percent since October 5, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to October 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for low back strain, rated 10 percent, granted service connection for left and right shoulder strain and for right wrist strain, rated 0 percent, each, and denied service connection for bronchitis and left knee strain. 

In November 2009, the Board remanded the issues on appeal to schedule the Veteran for a hearing. 

In an October 2010 rating decision, the RO granted higher disability ratings of 10 percent for a left shoulder strain, a right shoulder strain and a right wrist strain, effective October 5, 2010.  As higher schedular evaluations for these disabilities are possible, the issues of entitlement to a rating in excess of 10 percent for a left shoulder strain, a right shoulder strain and a right wrist strain remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran underwent a hearing before the undersigned at the RO in March 2010.  A transcript of the hearing has been associated with the claims file.

In a December 2010 decision, the Board remanded these issues for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's symptoms of coughing are contemplated in the rating assigned for service-connected allergic rhinitis.

2.  A low back strain with degenerative disc disease is manifested by limitation of motion that does not equate to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Since November 1, 2005, the Veteran's right shoulder strain with degenerative changes of the acromioclavicular joint is manifested by pain on motion resulting in slight limitation of motion.

4.  Since November 1, 2005, the Veteran's left shoulder strain with degenerative changes of the acromioclavicular joint is manifested by pain on motion resulting in slight limitation of motion.

5.  Prior to October 5, 2010, the Veteran's right wrist disability has been manifested by episodes of pain with flexion limited to 80 degrees, dorsiflexion to 70 degrees, radial deviation to 20 degrees, and right ulnar deviation to 45 degrees.  There is no objective evidence of ankylosis, muscle injury, or neurological deficit of the right hand or wrist.

6.  Since October 5, 2010, the Veteran's right wrist disability has been manifested by episodes of pain with flexion limited to 60 to 80 degrees, dorsiflexion from 60 to 70 degrees, radial deviation to 20 degrees, and right ulnar deviation to 45 degrees.  There is no objective evidence of ankylosis, muscle injury, or neurological deficit of the right hand or wrist.


CONCLUSIONS OF LAW

1. The claim for service connection a disability manifested by coughing is without legal merit.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 4.14 (2011).

2.  The criteria for an initial rating in excess of 10 percent for a low back strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

3.  The criteria for an initial rating of 10 percent, but no higher, for a right shoulder strain, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5003 (2011).

4.  The criteria for an initial rating of 10 percent, but no higher, for a left shoulder strain, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5003 (2011).

5.  For the period prior to October 5, 2010, the criteria for an initial compensable rating for a right wrist disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.59, 4.69, 4.71a, Diagnostic Codes 5214, 5215 (2011). 

6.  For the period since October 5, 2010, the criteria for an initial rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.59, 4.69, 4.71a, Diagnostic Codes 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a January 2006 letter prior to the date of the issuance of the appealed February 2006 rating decision.  The January 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A May 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the May 2008 letter, and opportunity for the Veteran to respond, the March 2012 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment and private records and the Veteran's January 2006, October 2007 and October 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and the Veteran's March 2010 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Entitlement to service connection for a disability manifested by coughing, previously characterized as a claim for service connection for bronchitis.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Board is cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran asserts that he has been diagnosed with coughing and there is also evidence of a diagnosis of allergic rhinitis.  

In an August 2007 rating decision, the RO granted service connection for allergic rhinitis.  In that rating decision, the RO indicated that service connection was granted because service treatment records revealed treatment for chronic cough and allergic rhinitis.  The rating decision also noted that January 2007 and July 2007 rating decisions demonstrated complaints of a chronic cough.  The July 2007 VA examiner opined that "the Veteran's current symptoms of allergic rhinitis, primarily cough, are related to the patient's (Veteran's) time of active duty".  An initial noncompensable rating was assigned.

The Board also notes that while the Veteran was initially denied entitlement to service connection for bronchitis in the February 2006 rating decision, in March 2010 the Veteran testified that he did not have bronchitis but was rather seeking service connection for a coughing disability.  Based on this testimony, the Board recharacterized the Veteran's claim to entitlement to service connection for a coughing disability.  See Clemons, supra.

In the December 2010 remand however, the Board instructed the RO to contact the Veteran in order to clarify the precise nature of his claim seeking entitlement to service connection for disorder characterized by coughing.  In a December 2010 letter, the RO requested that the Veteran clarify his claim for a coughing disability.  The Veteran did not respond to this request.

The Board finds that the Veteran's complaints of coughing have been encompassed by the criteria used to rate his service-connected allergic rhinitis.  In this regard, the rating schedule accounts for coughing.  Under such circumstances, a separate rating for a coughing disability would violate the rule against pyramiding at 38 C.F.R. § 4.14 (2011), which provides that the evaluation of the same disability under various diagnoses is to be avoided.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 

Significantly, as noted above, the Veteran testified that he did not have bronchitis and was only claiming an unspecified cough disability that he did not later clarify despite being given the opportunity to do so.  The conclusion that symptomatology of coughing is contemplated in the symptomatology of allergic rhinitis is supported by the July 2007 VA examiner's comment that the Veteran's current symptoms of allergic rhinitis, primarily cough, were related to the Veteran's time of active duty.

In sum, the Board has carefully weighed the evidence of record, the statements of the Veteran, and the treatment records, in light of the applicable law, and finds that the claim for service connection for a coughing disability must be denied as a matter of law, as it has been rendered moot, given that the symptoms of coughing are contemplated in the rating currently assigned for service-connection for allergic rhinitis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If the Veteran seeks an increased rating for symptomatology associated with his service-connected allergic rhinitis disability, he should file a claim with the RO.


II.  Higher Ratings

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 


A.  Entitlement to an initial rating in excess of 10 percent for low back strain.

Laws and Regulations

Service connection for a low back strain was granted in a February 2006 rating decision, and an initial 10 percent rating awarded under Diagnostic Code 5237. 

Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under the general rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation of 30 percent is assigned when unless there is forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.

An evaluation of 40 or greater requires unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Code 5242.

Factual Background and Analysis

The Veteran underwent a VA joints examination in January 2006.  He reported that currently his low back pain came and went.  He experienced it 1 to 2 times per month and it lasted 2 to 5 days.  Pain was usually in the low back without radiation.  There was no leg numbness or pain and it was described as a throb.  He used no assistive devices.  His back disability did not interfere with his daily activity except with attacks when it was difficult for him to sit or stand up straight.  He had 0 incapacitating episodes over the past year.  There was no additional limitation with repetitive use.  Neurologically, he was completely intact.  On examination, his spine showed normal curvature.  It was non-tender on palpitation.  There were no deformities.  Flexion was 0 to 85 degrees without pain and extension was 0 to 25 degrees without pain.  Left and right lateral flexion was 0 to 30 degrees without pain.  Left and right lateral rotation was 0 to 40 degrees without pain.  Active range of motion did not produce any weakness, fatigue or incoordination.  Deep tendon reflexes of the lower extremities were equal bilaterally.  He had good pinprick sensation of both lower extremities.  There were normal motor skills, no muscle atrophy and no muscle spasms.  Active range of motion did not produce any weakness, fatigue or incoordination.  He had a normal gait.  The diagnosis was a low back strain.  X-rays were negative except for intervertebral disc calcification at T12-L1.

The Veteran underwent a VA examination in October 2007.  He reported experiencing daily 4/10 mechanical low back pain in a transverse band across the lower lumbar region without radiation.  He reported flare-ups of pain of 8/10 in intensity approximately once a week which lasted for one to two days.  He denied any signs or symptoms consistent with radiculopathy.  He denied any physician prescribed bedrest in the last 12 months.  He was employed as a quality control inspector in the aviation industry and reported increased low back pain associated with heavy lifting, repetitive bending or twisting at the waist.  On examination, he walked frequently and without antalgic gait.  He used no orthopedic assistive devices.  He had normal spine curvature.  No tenderness of lumbar spinous processes or bilateral lumbar perivertebral muscles.  There was no sacral iliac joint tenderness and no sciatic notch tenderness.  On neurological examination, his sensation was intact to light touch for all of the lower extremities.  Motor strength was 5/5 for all muscle groups of bilateral lower extremities.  Reflexes were physiologic and symmetric.  Range of motion demonstrated forward flexion of 0 to 88 degrees of pre-repetitive motion and 0 to 90 degrees of post-repetitive motion. Extension was 0 to 30 degrees both pre and post repetitive motion.  Left lateral flexion, right lateral flexion, left lateral rotation and right lateral rotation were all 0 to 30 degrees pre and post repetitive motion.  He presented with complaints of pain on the extremes of motion on each plane.  There was no loss of motion, weakness, fatigability or loss of coordination during or following three repetitions of range of motion.  The diagnosis was a lumbar spine with a clinical examination within normal limits.  Radiographs demonstrated T12-L1 disc calcification.

The Veteran underwent a VA examination in October 2010.  He reported intermittent low back pain.  He reported that the pain radiated into his hips which was an intermittent phenomenon.  He was able to walk distances without difficulty however he did get pain when bending, lifting, or getting up from sitting when he had been sitting for a while or getting out of bed in the morning.  The pain was paraspinally and in the mid-spine and lower lumbar segments.  It radiated into both sides of the hips intermittently.  There was no radicular radiation of the pain or paresthesias at the lower extremities.  On examination, he had forward flexion from 0 to 90 degrees.  He experienced pain from 70 to 90 degrees.  He had extension from 0 to 30 degrees with pain from 20 to 30 degrees.  He had left and right lateral flexion from 0 to 30 degrees with pain at the extreme in both directions.  He had left and right lateral rotation from 0 to 30 degrees without pain.  Repetitions times 3 of the range of motion did not increase pain, fatigue, weakness, lack of endurance, or incoordination.  There was no gross abnormality of the muscle spasm of the lower lumbar segment.  There was no kyphos, scoliosis or reverse lordosis noted on examination.  There was no ankylosing noted in the lower spine.  Sensation of the normal extremities was judged normal bilaterally.  Motor examination of the lower extremities of the hip, knee and ankle were judged normal and equal bilaterally. The diagnosis was degenerative disc disease of the lower lumbar spine without current radiculopathy.

The aforementioned evidence does not reflect any findings that would warrant an initial rating in excess of 10 percent solely under the criteria of the General Rating Formula.  None of the competent medical evidence of record shows that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the criteria required for the next higher (20 percent) rating for disabilities of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Indeed, his lumbar spine range of motion was shown to improve on VA examinations in October 2007 to October 2010.  Therefore, an evaluation in excess of 10 percent under Diagnostic Code 5237 is not warranted.

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service- connected low back disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) (effective from September 26, 2003).

The Board further finds that the Veteran's loss of range of motion renders Diagnostic Code 5003 inapplicable, because the Veteran has loss of range of motion as described above and he is compensable for such loss of range of motion under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Also with regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board observes that the medical evidence fails to show the Veteran's lumbar spine disability has been productive of any objective neurological abnormalities.  While the Veteran presented with complaints of radiating pain into his hips at his October 2010 VA examination, the neurological examination revealed intact sensation and no evidence of radiculopathy.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms. 

Accordingly, the Board finds that an initial evaluation in excess of 10 percent for a low back strain is not warranted.


B.  Entitlement to an initial compensable rating for right shoulder and a left shoulder strain prior to October 5, 2010, and to ratings in excess of 10 percent since October 5, 2010.

As the Veteran's right and left shoulder disabilities have similar factual backgrounds and analysis, the Board will address both of these issues together.




Laws and Regulations

Service connection for a left and right shoulder strain was granted in a February 2006 rating decision, and initial noncompensable (0 percent) ratings were awarded under Diagnostic Code 5201. 

In an October 2010 rating decision, the RO granted a higher disability rating of 10 percent for a left shoulder strain and a right shoulder strain under Diagnostic Codes 5201-5003.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2011).  

Under Diagnostic Code 5201, the criteria for limitation of motion of the arm, limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 5201.

Under Diagnostic Code 5003, arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 (2011). 

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  In the absence of compensable limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

Normal range of motion for a shoulder is zero to 180 degrees of both forward flexion and abduction, and 90 degrees of both internal and external rotation.  38 C.F.R. § 4.71a, Plate I.

Additional limitation of function due to pain, weakness, excess fatigability and incoordination are again for consideration.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Factual Background and Analysis

The Veteran underwent a VA examination in January 2006.  The Veteran reported doing a lot of constant work with his shoulders and arms holding heavy frills over his head as an aircraft maintenance man.  The examiner noted that he was diagnosed with tendonitis of both shoulders and received a steroid shot in his right shoulder which had helped.  He currently had right shoulder pains when he slept wrong.  He described the pains as stabbing pains which lasted one to two weeks at a time.  He used Motrin which helped but used no assistive devices to either shoulder.  His shoulders did not bother his occupation nor did they interfere with his daily activities.  There was no additional limitation with flare-ups or additional limitation with repetitive use.  He reported that the pain in his right shoulder was greater than the pain in his left shoulder as he did not have any complaints regarding the left shoulder.  Examination revealed no deformities, no swelling and no palpable tenderness.  Forward flexion bilaterally was 0 to 170 degrees without pain.  External and internal rotation was 0 to 85 degrees without pain.  Active range of motion did not produce any weakness, fatigue or incoordination.  The diagnosis was right and left shoulder strains.

The Veteran underwent a VA examination in October 2007.  He presented with complaints of daily bilateral mechanical shoulder pain that was a 2/10 on the pain scale.  His pain was aggravated by overhead reaching or grasping.  He reported flare-up symptoms of 4-5/10 on the pain scale each morning when awakening.  These would last for 2 to 3 hours.  He described being unable to sleep on his sides due to shoulder pain.  He denied any signs or symptoms consistent with shoulder instability or impingement.  He was employed as a quality assurance quality control inspector in the aviation industry.  On examination, he had normal appearing bilateral shoulders without muscle wasting or atrophy.  There was a negative sulcal sign and negative deep arm test.  There was a negative impingement sign.  There was minimal tenderness to palpitation of bilateral deltoid distal thirds and insertions.  Forward flexion was 0 to 180 degrees both pre and post-repetitive motion.  Abduction was 0 to 80 degrees both pre and post-repetitive motion.  External rotation and internal rotation was 0 to 90 degrees both pre and post-repetitive motion.  There was no apparent pain, loss of motion, weakness, fatigability or loss of coordination during or following three repetitions of range of motion.  X-rays demonstrated slightly narrowed acromioclavicular joints bilaterally.  The diagnosis was bilateral shoulder deltoid strain.

In September 2008, the Veteran presented to his private physician with complaints of right shoulder pain that went down to his elbow.

The Veteran underwent a VA examination in October 2010.  He noted that he did a lot of overhead work as an aircraft mechanic which would cause tiring and pain in his bilateral shoulders.  He has been treated with physical therapy on both shoulders and did have a cortisone injection in his right shoulder.  He was right handed.  He reported getting pain over the anterior portions of both shoulders which radiated into the lateral portion of both shoulders.  He got pain at about 120 degrees bilaterally on abduction and forward flexion.  He had no difficulties with activities of daily living.  He was able to tolerate his shoulder pain at his occupation.  On examination, forward flexion was 0 to 180 degrees with pain above 120 degrees which was worse on his right.  He had internal and external rotation from 0 to 90 degrees without pain.  There was mild tenderness of the anterior musculature of the shoulder on both sides which was worse on the right.  There was no crepitus within the joint space on either side.  Repetitions of range of motion times 3 did not increase pain, fatigue, weakness, lack of endurance or incoordination.  The diagnosis was right and left shoulder myofascial syndrome secondary to right and left shoulder strains.

The Board finds that the criteria for an evaluation of 10 percent, but no more, were met for the entire appeal period for both the Veteran's right and left shoulder.  

The record demonstrates that since the effective date of the Veteran's disability, his shoulders have experienced a slight loss of motion with x-ray evidence of degenerative joint disease.  Specifically, while the January 2006 VA examination did not include radiographic reports, it did demonstrate a slight limitation of forward flexion from 0 to 170 degrees.  The October 2007 VA examiner noted that x-rays demonstrated slightly narrowed acromioclavicular joints bilaterally while also indicating that the Veteran's abduction was limited slightly as it was from 0 to 80 degrees.  Accordingly, the Board finds that degenerative arthritis has been established by X-ray findings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As noted above, under 38 C.F.R. § 4.71a , Diagnostic Code 5003, where X-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned. 

Accordingly, the criteria for 10 percent disability ratings for the right and left shoulder pursuant have been met pursuant to Diagnostic Codes 5021-5003 as the Veteran has x-ray evidence of degenerative joint disease and a noncompensable loss of motion.

An initial rating in excess of 10 percent however is not warranted for any period of the appeal.  The current 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  To warrant a higher rating in excess of 10 percent the evidence must show the functional equivalent of limitation of motion at the shoulder level due to such factors as pain, pain on motion, fatigability, incoordination, and lack of endurance.  DeLuca, supra, 8 Vet. App. 202.

The evidence however shows that, for the entire appeal period, the Veteran has right and left arm elevation and abduction to at least 120 degrees even when accounting for pain.  This is well beyond shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71. Table I (2011).  This corresponds to a noncompensable rating under 38 C.F.R. § 4.31; it manifestly does not approximate the level of disability required for the assignment of a 20 percent rating. 

Thus, there is no competent medical evidence of record that shows any limitation of motion that would meet the criteria for a 20 percent evaluation under Diagnostic Code 5201.  

The VA examiners also specifically noted that the Veteran's functional loss due to pain did not produce additional loss of range of motion, fatigue, weakness, or lack of endurance.  Thus, the Board finds no factual basis for a higher rating under DeLuca.

In evaluating the Veteran's disability, the Board will consider the criteria of other potentially applicable diagnostic codes.  In the absence of any evidence of ankylosis, consideration of Diagnostic Code 5200 is unnecessary.

Compensable and ratings in excess of 10 percent are provided under Diagnostic Codes 5202 and 5203 for impairment of the humerus or scapula; however, x-ray studies have not shown such disability of the humerus or scapula.

The Veteran maintains that a rating in excess of 10 percent is warranted for his bilateral shoulder disabilities.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consideration has been given to assigning staged ratings; however, at no time during the period on appeal has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that he meets the criteria for an initial rating of 10 percent, but no more, is appropriate for the entire appeal period for the Veteran's right and left shoulder disabilities.


C.  Entitlement to an initial compensable rating for right wrist strain prior to October 5, 2010, and to a rating in excess of 10 percent since October 5, 2010.

Service connection for a right wrist strain was granted in a February 2006 rating decision, and an initial noncompensable (0 percent) rating was awarded under Diagnostic Code 5215. 

In an October 2010 rating decision, the RO granted a higher disability rating of 10 percent for a right wrist strain and a right shoulder strain under Diagnostic Codes 5215-5003.

Diagnostic Code 5215 evaluates impairment from limitation of motion of the wrist.  As the Veteran has been shown to be right handed, the ratings for the dominant wrist will be applied.

Pursuant to Diagnostic Code 5215, a 10 percent rating is warranted when dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2011). 

Diagnostic Code 5214 also provides rating criteria for wrist disabilities, but contemplates only wrist disabilities that are productive of ankylosis of the wrist joint.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is assigned a 20 percent disability rating for the minor arm and a 30 percent disability rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).

However, as discussed below, the evidence in this case does not establish the presence of ankylosis in the Veteran's right or left wrist.  Hence, Diagnostic Code 5214 is not applicable in rating the Veteran's right and left wrist disabilities. 

The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees and palmar flexion to 80 degrees.  38 C.F.R. §4.71, Plate I (2011). 

Factual Background and Analysis

The Veteran underwent a VA examination in January 2006.  He presented with right wrist pain that was occasional and not constant.  It usually hurt when he put pressure on it or extended or flexed his wrist.  He denied swelling or numbness and used no assistive devices.  It did not bother his occupation or interfere with his daily activity.  There was no additional limitation with flare-ups or additional limitation with repetitive use.  On examination, his wrist showed no deformity and there was no swelling.  There was no palpable tenderness.  Wrist dorsiflexion was 0 to 65 degrees without pain.  Palmar flexion was 0 to 75 degrees without pain.  Wrist ulnar deviation was 0 to 4 degrees without pain.  Radial deviation was 0 to 20 degrees without pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  Palpable tenderness was present.  The diagnosis was a right wrist strain.  

The Board parenthetically notes that the wrist ulnar deviation reading of 0 to 4 degrees recorded by the examiner appears to be in error.  As noted below, more accurate readings regarding the wrist ulnar deviation are provided in the subsequent VA examinations.

An April 2007 VA treatment note indicated that the Veteran's right wrist x-rays were normal and it was likely that the Veteran had right wrist tensynovitis.

The Veteran underwent a VA examination in October 2007.  He presented with complaints of daily 2/10 mechanical right wrist pain.  He reported flare-ups of mechanical right wrist pain which was 8/10 in intensity approximately every other week which lasted 3 to 4 days.  He denied any episodes of right wrist effusion.  On examination, he had a normal appearing right wrist joint without arthropathy or effusion.  There was a negative carpal grind test.  Right hand grip strength was 5/5.  Dorsiflexion was 0 to 70 degrees both pre and post-repetitive motion.  Palmar flexion was 0 to 80 degrees pre and post-repetitive motion.  Radial deviation was 0 to 20 degrees pre and post-repetitive motion. Ulnar deviation was 0 to 45 degrees pre and post-repetitive motion.  There was no apparent pain, loss of motion, weakness, fatigability or loss of coordination during or following three repetitions of range of motion.  X-rays of the right wrist demonstrated no bone or joint abnormality.  There was no evidence of trauma.  The wrist was normal in appearance.  The diagnosis was a clinical and radiographic examination within normal limits of the right wrist.

A June 2010 x-ray demonstrated a right wrist that was normal in appearance.

The Veteran underwent a VA examination in October 2010.  The Veteran presented with complaints of right wrist problems on forced flexion and forced extension.  He experienced pain after long hours of using a drill.  He wore an elastic brace on his right wrist when he worked.  He was able to handle all of his normal daily activities and his occupation with the pain and was never incapacitated by pain in his wrist. On examination, he had dorsiflexion from 0 to 70 degrees and palmar flexion from 0 to 80 degrees.  He had pain on dorsiflexion from 60 to 70 degrees and pain on palmar flexion from 60 to 80 degrees.  He had wrist radial deviation from 0 to 20 degrees without pain and ulnar deviation from 0 to 45 degrees without pain.  There was no crepitus within the joint space.  There was no gross abnormality of the joint noted.  There was mild dorsal tenderness of the wrist joint on the right.  The diagnosis was right wrist sprain with persistent myofascial pain.

For the period prior to October 5, 2010, the Board finds that there is a preponderance of evidence against the Veteran's claim for an initial compensable rating for his right wrist disability.

The Board notes that a compensable rating under Diagnostic Code 5215 requires evidence of dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  According to the objective medical evidence of record, dorsiflexion was at no point less than 15 degrees and there is no evidence that his palmar flexion is limited in line with his forearm.  Further, while the Veteran has reduced range of motion, these findings do not indicate that the Veteran's joint is immobile or fixed in place.  Therefore, the Board finds that prior to October 5, 2010, a compensable disability evaluation for the right wrist condition is not warranted.

The Board notes that the provisions of 38 C.F.R. § 4.59 provide that symptomatic arthritis will be evaluated as warranting at least the minimum compensable evaluation.  In this case, multiple x-ray findings of the right wrist were negative and there is no other x-ray evidence of arthritis.

As the evidence is against a finding consistent with a compensable disability evaluation for the Veteran's right wrist disability prior to October 5, 2010, the preponderance of the evidence is against the claim.  

Regarding a rating in excess of 10 percent from October 5, 2010, as noted above, the Veteran is in receipt of the highest schedular rating for limitation of motion.  A higher rating requires ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

While the Veteran experiences pain in his right wrist, he has always been found to have some motion in the wrist.  Ankylosis or immobility has not been documented.  Therefore, a disability rating higher than 10 percent since October 5, 2010 cannot be granted pursuant to Diagnostic Code 5214 or 5215.

Additionally, for both periods, the VA examiners also specifically noted that the Veteran's functional loss due to pain did not produce additional loss of range of motion, fatigue, weakness, or lack of endurance.  Thus, the Board finds no factual basis for a higher rating under DeLuca.

With respect to the lay evidence in this case, the Veteran is competent to report his wrist symptoms, which include wrist pain.  While these reports are competent evidence, they have been considered in evaluating the right wrist disability at issue; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's low back disability, right shoulder strain, left shoulder strain and right wrist disabilities is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

The claim for service connection for a disability manifested by coughing, previously characterized as a claim for service connection for bronchitis, having been rendered moot, is denied.

Entitlement to an initial rating in excess of 10 percent for low back strain is denied.

Entitlement to an initial 10 percent evaluation, but no more, for a right shoulder strain with degenerative changes of the acromioclavicular joint, from November 1, 2005, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent evaluation, but no more, for a left shoulder strain with degenerative changes of the acromioclavicular joint, from November 1, 2005, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating prior to October 5, 2010 for a right wrist strain is denied. 

Entitlement to a rating in excess of 10 percent since October 5, 2010 for a right wrist strain is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


